 


109 HRES 1046 EH: Waiving a requirement of clause 6(a) of rule XIII with respect to consideration of certain resolutions reported from the Committee on Rules.
U.S. House of Representatives
2006-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 1046 
In the House of Representatives, U. S.,

September 28, 2006
 
RESOLUTION 
Waiving a requirement of clause 6(a) of rule XIII with respect to consideration of certain resolutions reported from the Committee on Rules. 
 
 
That the requirement of clause 6(a) of rule XIII for a two-thirds vote to consider a report from the Committee on Rules on the same day it is presented to the House is waived with respect to any resolution reported on the legislative day of September 28, 2006, providing for consideration or disposition of any of the following measures: 
(1)A bill to authorize trial by military commission for violations of the law of war, and for other purposes. 
(2)A bill to update the Foreign Intelligence Surveillance Act of 1978. 
(3)A conference report to accompany the bill (H.R. 5441) making appropriations for the Department of Homeland Security for the fiscal year ending September 30, 2007, and for other purposes. 
2.House Resolutions 654 and 767 are laid upon the table. 
 
Karen L. HaasClerk.
